


Exhibit 10.2


QUAD/GRAPHICS, INC.
2010 OMNIBUS INCENTIVE PLAN
PERFORMANCE UNIT AWARD


[Name]
[Address]


Dear ____________________:


You have been granted an Award under the Quad/Graphics, Inc. 2010 Omnibus
Incentive Plan (the “Plan”) with the following terms and conditions:


Grant Date:
_______________, 20__



Performance Period:
_______________, 20__ through _______________, 20__



Number of Performance
Units (the "Units"):
Target: _______________ (the "Target Units")

Threshold: _______________
Maximum: _______________


Each Unit represents the right to receive one Share or a payment equal to the
Fair Market Value of one Share, determined as of the payment date, to the extent
the Unit is earned based on satisfaction of the Performance Criteria (as defined
in the accompanying cover letter) and, except as described below, your continued
service until March 1 following the end of the Performance Period.


Vesting or Forfeiture of Units:
You will be granted the Target Units on the Original Grant Date. The Target
Units will be earned or forfeited, and additional Units up to the maximum set
forth above may be granted following the end of the Performance Period, as
follows:



•
All of the Target Units will be forfeited, and no additional Units will be
granted, if the performance level for each Performance Criteria is below the
threshold set forth in the accompanying cover letter at the end of the
Performance Period.



•
Subject to the vesting requirements described below, the Target Units will be
earned in full if all of the Performance Criteria, as set forth in the
accompanying cover letter, are achieved at or above the target level set forth
in the cover letter (“Target Performance”) at the end of the Performance Period.
In addition, you will be eligible to be granted additional Units, up to the
maximum set forth above, as determined by the Committee in its sole discretion,
based on the Company’s achievement of the Performance Criteria set forth in the
accompanying cover letter.



•
For all other performance levels, the Committee will determine in its sole
discretion the number of Target Units that will be earned, if any, the number of
Target Units that will be forfeited, if any, and the number of additional Units,
if any, that will be granted, up to the maximum set forth above.



Any vesting of the Target Units, and any grant of additional Units for
performance in excess of Target Performance, shall occur upon the later of
(i) the Compensation Subcommittee’s determination of the Company’s achievement
of the Performance Criteria or (ii) the March 1 following the end of the
Performance Period.



1

--------------------------------------------------------------------------------




[Language for Code Section 162(m) Covered Employees: Notwithstanding anything to
the contrary in this Award, you will become eligible to earn the Target Units
granted hereunder and additional Units up to the maximum set forth above only if
the Company achieves the Performance Goal set forth in the accompanying cover
letter, as certified in writing by the Compensation Subcommittee.]


If your employment or service terminates prior to the March 1 following the end
of the Performance Period due to death or disability (within the meaning of Code
Section 22(e)(3)) (“Disability”), then the Units subject to this Award will vest
or be awarded, as applicable, based on actual performance as determined at the
end of the Performance Period. Any vesting or grant of additional Units shall
occur upon the Compensation Subcommittee’s determination of the Company’s
achievement of the Performance Criteria.


If your employment or service terminates as a result of your retirement upon or
after age 65 prior to the March 1 following the end of the Performance Period,
and such retirement is approved by an authorized senior executive of the Company
(other than yourself) (your “Retirement”), then the Units subject to this Award
will vest or be awarded, as applicable, based on actual performance as
determined at the end of the Performance Period, but prorated as described
below. Any vesting or grant of additional Units shall occur upon the
Compensation Subcommittee’s determination of the Company’s achievement of the
Performance Criteria.


The prorated amount shall be determined by multiplying the relevant number of
Units by a fraction, the numerator of which is the number of days from the
Original Grant Date until the date of your Retirement and the denominator of
which is the total number of days in the Performance Period.


If your employment or service terminates prior to the March 1 following the end
of the Performance Period for any reason other than death, Disability or your
Retirement, this Award will terminate in full on the date of such termination
and you will immediately forfeit the Target Units and not earn any additional
Units. Any termination of your employment or service on or after the March 1
following the end of the Performance Period will not affect the payment of this
Award (except to the extent required to comply with Code Section 409A).


Change in Control:
Effective upon a Change in Control (as defined below), if you are employed by or
in service with the Company or an Affiliate immediately prior to the date of
such Change in Control, the Target Units will fully vest immediately, and the
remainder of this Award will be cancelled in full.



For purposes of this Award, a “Change in Control” means any event which results
in the legal or beneficial ownership of shares of voting stock of the Company
granting the holder or holders thereof a majority of the votes for the election
of the majority of the Board of Directors (or other supervisory board) of the
Company being owned by any person or entity (or group of persons or entities
acting in concert) other than any one or more of the following acting alone or
in concert: (i) the respective spouses and descendants of Harry V. Quadracci,
Harry R. Quadracci or Thomas A. Quadracci and/or the spouses of any such
descendants, (ii) the respective executors, administrators, guardians or
conservators of the estates of any Harry V. Quadracci, Harry R. Quadracci,
Thomas A. Quadracci or the Persons described in clause (i) above, (iii) trustees
holding shares of voting stock of the Company for the benefit of any of the
persons described in clause (i) or (ii) above and (iv) any employee stock
ownership or other benefit plan of the Company (together, the "Permitted
Holders"). Notwithstanding the foregoing, the transfer of legal or beneficial
ownership of any of the shares of voting stock of the Company to a new entity
shall not be a Change in Control if a majority of the voting stock of such new
entity is owned by Permitted Holders. In the event such a transfer occurs, the
foregoing definition of "Change in Control" shall be construed with respect to
the new entity that owns all of the voting stock of the Company (as opposed to
the Company itself).



2

--------------------------------------------------------------------------------




Settlement of Units:
As soon as practicable after the Compensation Subcommittee has certified the
Company’s achievement of the Performance Criteria after the end of the
Performance Period, the Company will settle your Units by electing to (i) issue
in your name certificate(s) or make an appropriate book entry for a number of
Shares equal to the number of Units that have been earned; (ii) deliver an
amount of cash equal to the Fair Market Value, determined as of the payment
date, of a number of Shares equal to the number of Units that have been earned;
or (iii) a combination thereof; provided that such certification and issuance or
payment shall occur not later than the 15th day of the second month after the
end of the Performance Period.



Transferability of Shares:
By accepting this Award, you agree not to sell any Shares acquired under this
Award at a time when applicable laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.



Dividends and Dividend
Equivalents:
You will be credited with dividend equivalents equal to the amount of any
dividends or other distributions paid with respect to the number of Shares
subject to this Award, so long as the applicable record date occurs before you
forfeit your rights to the Units. Any such dividend equivalents will be subject
to forfeiture if the Units are not earned and will be paid to you within 45 days
following the date the Units are earned.



To the extent necessary to avoid additional tax under Code section 409A, the
payment of dividend equivalents shall be delayed until the first day of the
seventh month after the month in which your separation from service occurs.


Voting:
You will have no voting rights with respect to the Units or the number of Shares
subject to this Award until such Shares have become fully earned and are issued
upon settlement of the Units.



Market Stand-Off:
In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act of 1933, as amended, you agree that you shall not directly or
indirectly sell, make any short sale of, loan, hypothecate, pledge, offer, grant
or sell any option or other contract for the purchase of, purchase any option or
other contract for the sale of, or otherwise dispose of or transfer or agree to
engage in any of the foregoing transactions with respect to, any Shares acquired
under this Award without the prior written consent of the Company. Such
restriction shall be in effect for such period of time following the date of the
final prospectus for the offering as may be determined by the Company. In no
event, however, shall such period exceed one hundred eighty (180) days.



Tax Withholding:
To the extent that the vesting, receipt or payment of the Units, or the payment
of dividend equivalents thereon, results in income to you for Federal, state or
local income tax purposes, you shall deliver to the Company at the time the
Company is obligated to withhold taxes in connection with such vesting, receipt
or payment, as the case may be, such amount as the Company requires to meet its
withholding obligation under applicable tax laws or regulations, and if you fail
to do so, the Company has the right and authority to deduct or withhold from any
compensation payable to you, including compensation due under this Award, an
amount sufficient to satisfy its withholding obligations.



To the extent permitted by the Company at the time such a tax withholding
requirement arises, you may satisfy the withholding requirement in connection
with the vesting or payment of the Units, in whole or in part, by electing to
have the Company withhold for its own account that number of Shares otherwise
deliverable to you having an aggregate Fair Market Value on the date the tax is
to be determined equal to the minimum statutory total tax that the Company must
withhold. Your election must be irrevocable, in writing, and submitted to the
Secretary of the Company before the date the Shares are vested or distributed.
The Fair Market Value of any fractional Share not used to satisfy the
withholding obligation (as determined on the date the tax is determined) will be
paid to you in cash.

3

--------------------------------------------------------------------------------






Recoupment:
If the Committee determines that recoupment of incentive compensation paid to
you pursuant to this Award is required under any law or any recoupment policy of
the Company, then this Award will terminate immediately on the date of such
determination to the extent required by such law or recoupment policy and the
Committee may recoup any such incentive compensation in accordance with such
recoupment policy or as required by law. The Company shall have the right to
offset against any other amounts due from the Company to you any amount owed by
you hereunder.



Miscellaneous:
As a condition of the granting of this Award, you agree, for yourself and your
legal representatives or guardians, that this Award shall be interpreted by the
Committee and that any interpretation by the Committee of the terms of this
Award or the Plan and any determination made by the Committee pursuant to this
Award shall be final, binding and conclusive.



Subject to the terms of the Plan, the Committee may modify or amend this Award
without your consent as permitted by Section 17(a) of the Plan or: (i) to the
extent such action is deemed necessary by the Committee to comply with any
applicable law or the listing requirements of any principal securities exchange
or market on which shares of the Company's Class A Common Stock are then traded;
(ii) to the extent the action is deemed necessary by the Committee to preserve
favorable accounting or tax treatment of this Award for the Company; or (iii) to
the extent the Committee determines that such action does not materially and
adversely affect the value of this Award or that such action is in the best
interest of you or any other person who may then have an interest in this Award.


The Units and the rights to dividend equivalents constitute a mere promise by
the Company to make specified payments in the future if such benefits come due
under the Award. You will have the status of a general creditor of the Company
with respect to any earned Units and any earned dividend equivalents.


This Award may be executed in counterparts.




This Performance Unit Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.


BY SIGNING BELOW AND ACCEPTING THIS AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE RECEIPT OF THE
PLAN.


QUAD/GRAPHICS, INC.




By:
 
 
 
 
[Name of Authorized Officer]
 
Recipient
 
 
 
 
Date:
 
 
 






4